Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered September 5, 1989, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People have failed to prove his guilt beyond a reasonable doubt and that the verdict is *706against the weight of the evidence. We disagree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY2d 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Additionally we find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 83). Sullivan, J. P., Eiber, Rosenblatt and Ritter, JJ., concur.